The Sentinel Funds Class A, Class C, Class R3, Class R6, Class S and Class I Supplement dated April 17, 2015 to the Prospectus dated March 30, 2015 Sentinel Mid Cap, Sentinel Small Company and Sentinel Sustainable Mid Cap Opportunities Funds Carole Hersam, CFA, co-portfolio manager with Sentinel Asset Management, Inc. (“Sentinel”) on the Sentinel Mid Cap, Sentinel Small Company and Sentinel Sustainable Mid Cap Opportunities Funds (collectively, the “Funds”), will resign from Sentinel effective May 29, 2015. After that date, she will no longer manage the Funds. After May 29, 2015, the Funds will continue to be managed by Jason Ronovech, CFA, portfolio manager with Sentinel. The section of the Prospectus titled “Fund Summaries – Sentinel Mid Cap Fund – Management – Portfolio Managers” is hereby modified to read in its entirety as follows: Portfolio Managers. Jason Ronovech, portfolio manager with Sentinel, has been a portfolio manager of the Fund since March 30, 2013. Carole Hersam, portfolio manager with Sentinel, has been a portfolio manager of the Fund since 2012. Ms. Hersam will resign from Sentinel effective May 29, 2015, after which time she will no longer manage the Fund. Mr. Ronovech will continue to manage the Fund following Ms. Hersam’s departure. The section of the Prospectus titled “Fund Summaries – Sentinel Small Company Fund – Management – Portfolio Managers” is hereby modified to read in its entirety as follows: Portfolio Managers. Jason Ronovech, portfolio manager with Sentinel, has been a portfolio manager of the Fund since March 30, 2013. Carole Hersam, portfolio manager with Sentinel, has been a portfolio manager of the Fund since 2012. Ms. Hersam will resign from Sentinel effective May 29, 2015, after which time she will no longer manage the
